         Case 1:18-cv-02242-RMC Document 10-2 Filed 02/14/19 Page 1 of 6



                                UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF COLUMBIA

                                                     )
MASHPEE WAMPANOAG TRIBE,                             )
                                                     )
              Plaintiff,                             )
        v.                                           )
                                                     )
RYAN ZINKE, in his official capacity as Secretary of )
the Interior,                                        )
                                                     )
        and                                          )
                                                     )               Civil Action No. 1:18-cv-02242-RMC
U.S. DEPARTMENT OF THE INTERIOR                      )
                                                     )
              Defendants                             )
        and                                          )
                                                     )
DAVID LITTLEFIELD et al.,                            )
                                                     )
              Proposed Intervenor-Defendants.        )
                                                     )
                                                     )

                             DECLARATION OF DAVID H. TENNANT

        I, David H. Tennant, hereby declare as follows:

        1.       I am counsel of record for twenty-five citizens of the City of Taunton, Bristol

County, Massachusetts, who successfully sued the Department of Interior as reported in Littlefield v.

Department of the Interior, 199 F. Supp. 3d 391 (D. Mass. 2016). That action overturned the Secretary

of Interior’s September 2015 decision to take land into trust for the Mashpee Wampanoag Tribe

(“Tribe”)—the Plaintiff in this action. (For convenience, a copy of the reported decision in Littlefield

is attached as Exhibit 1.)

        2.      Attached as Exhibit 2 is a true and correct copy of the Amended Complaint for

Declaratory and Injunctive Relief filed in Littlefield.




                                                      1
           Case 1:18-cv-02242-RMC Document 10-2 Filed 02/14/19 Page 2 of 6



           3.   The Secretary of Interior’s September 2015 decision purported to take 151 acres of

land into trust in the City of Taunton, more particularly, an area located in East Taunton that was

developed as a garden-style, low-rise, warehouse complex, on which the Tribe plans to construct a

billion-dollar casino/resort.

           4.   The Littlefield Plaintiffs are homeowners and long-time residents of East Taunton

who live next to or near the purported trust land. They are directly impacted by the actual and

proposed development of the land and would be substantially harmed by the Tribe’s construction

and operation of its planned casino-resort on that property. (See Exhibit 2 at ¶¶ 1-4.)

           5.   I make this declaration in support of the Littlefield Plaintiffs’ motion to intervene in

the Tribe’s lawsuit against Interior, by which the Tribe seeks to overturn Interior’s September 7,

2018 decision—on remand from Littlefield. In its 2018 decision on remand, Interior concluded that

the Secretary of Interior lacks authority to take the land into trust because the Tribe was not under

federal jurisdiction in 1934, as required by the Indian Reorganization Act of 1934 (“IRA”).

Accordingly, Interior rejected the Tribe’s application to have the 151 acres in East Taunton,

Massachusetts held in trust for the Tribe under the IRA. (A true and correct copy of Interior’s

September 7, 2018 decision on remand from Littlefield is attached as part of Exhibit 3 to this

declaration, which is an October 9, 2018 filing in the U.S. Court of Appeals for the First Circuit

entitled Plaintiff-Appellants’ Opposition to Intervenors-Defendant-Appellant’s Further Request for

a Stay.)

           6.   The Littlefield action challenging Interior’s September 2015 decision, and the Tribe’s

present action challenging Interior’s September 2018 decision, represent two sides of the same coin.

Both lawsuits pertain to the same 151-acre parcel in East Taunton and present the same core legal

question: Whether the Tribe satisfies the definition of “Indian” contained in Section 479 of the

IRA. The district court in Littlefield held that the Tribe did not qualify under the statute’s so-called



                                                    2
         Case 1:18-cv-02242-RMC Document 10-2 Filed 02/14/19 Page 3 of 6



”second definition” of “Indian.” Interior concluded, on remand, that the Tribe did not qualify

under the statute’s so-called “first definition.”

        7.      The Tribe’s lawsuit challenging Interior’s decision on remand, if successful, would

effectively erase the Littlefield Plaintiffs’ judgment against Interior and inflict the very harm that the

Littlefield Plaintiffs sought to avoid by suing to overturn Interior’s 2015 decision.

        The Tribe’s Intervention in Littlefield

        8.      The Tribe intervened as a defendant in Littlefield after the district court rendered its

decision against Interior. The Tribe appealed the adverse judgment to the First Circuit in December

2016, where it remains pending. The Federal Defendants in Littlefield filed a “prophylactic” notice of

appeal but voluntarily dismissed the appeal in April 2017. The judgment of the district court in

Littlefield is final as to the Federal Defendants.

        9.      At the request of the Tribe, the First Circuit has not addressed the Tribe’s appeal for

more than two years. The Tribe initially asked for a delay to allow Interior to determine, on remand

from Littlefield, whether the Secretary of the Interior has authority to take land into trust under the

“first definition” of “Indian” and its requirement that the tribe demonstrate that it was under federal

jurisdiction in 1934. After Interior issued its long-awaited ruling on remand on September 7, 2018,

the Tribe requested that the First Circuit take no action on its appeal until the Tribe’s present lawsuit

against Interior is finally decided. The Littlefield Plaintiffs opposed that request. (Exhibit 3 at 1-8.)

The First Circuit has yet to rule.




                                                     3
           Case 1:18-cv-02242-RMC Document 10-2 Filed 02/14/19 Page 4 of 6



           Whether Representation by the Federal Defendants is Adequate

           10.    The Federal Defendants in Littlefield engaged in dilatory conduct that included

unnecessarily prolonging that lawsuit by slow and incomplete production of the administrative

record (requiring judicial intervention) and resisting efforts to streamline the litigation to address the

narrow, dispositive legal issue concerning the Secretary’s statutory authority to take land into trust

for the Tribe—which could be addressed through immediate cross-motions for summary judgment

applying the Supreme Court’s decision in Carcieri v. Salazar, 555 U.S. 379 (2009). The Federal

Defendants objected to proceeding in any expedited manner even as the Tribe broke ground on the

“trust land” to begin construction of its casino. The government only relented and signed a

stipulation to permit an immediate “trial” on the Carcieri issue because it could not meet the court’s

production deadline for the administrative record.

           11.    On remand, Interior took what was objectively a straight-forward inquiry that called

for Interior to apply familiar legal principles to the Tribe’s well documented history and turned it

into 18 months of unnecessary briefing and delays. Interior did this to benefit the Tribe by putting

off as long as it could the negative decision that finally came September 7, 2018. See Exhibit 4 at

pp. 2-4.

           12.    Counsel for the Littlefield Plaintiffs sought intervention by the district court to

prompt a decision by Interior. Attached as Exhibit 4 is a true and correct copy of the parties’ joint

submission to the district court regarding the then-continuing remand in Littlefield, designated as

Notice of Plaintiffs’ Request for Status Conference and Federal Defendants’ / Defendant-

Intervenor’s Opposition, dated March 19, 2018. In that filing, the Littlefield Plaintiffs detailed the

federal government’s dilatory conduct on remand. (Exhibit 4 at pp. 2-6.)

           13.    Interior then took another six months to issue its decision.




                                                      4
         Case 1:18-cv-02242-RMC Document 10-2 Filed 02/14/19 Page 5 of 6



        14.     Interior’s behavior in Littlefield, both in court and on remand, is a manifestation of

the agency’s institutional bias favoring tribes. That behavior demonstrates that the Secretary will

bend over backwards to advance tribal interests in litigation and may behave unconventionally—

unlike a traditional litigant with normal motives—when facing a lawsuit brought by a tribe.

        15.     In one case involving the Mishewal Wappo Tribe of Alexander Valley, the tribe sued

the federal government to acquire trust lands in Napa and Sonoma Counties in California. Interior

withheld a clearly dispositive statute of limitations defense so as not to dismiss the tribe’s lawsuit—

even though a normally motivated defendant would have asserted the defense at the outset of the

litigation to speed resolution. The tribe’s action (filed in 2009) was time-barred under the applicable

six-year statute of limitations by more than 40 years. It took intervening-defendants (the Counties)

to raise and press the statute of limitations defense before Interior acted on it. See Mishewal Wappo

Tribe of Alexander Valley v. Salazar, No. 5:09-cv-02502, 2011 WL 5038356 (N.D. Cal. Oct. 24, 2011).

The tribe’s lawsuit against Interior ultimately was dismissed based on the untimeliness of the tribe’s

claims. See Mishewal Wappo Tribe of Alexander Valley v. Zinke, 688 F. App’x 480 (9th Cir. 2017).

        Specialized Knowledge and Expertise

        16.     The Littlefield Plaintiffs possess particularized knowledge of the Tribe and its history

in Massachusetts—why it is not eligible under the IRA—having extensively researched the Tribe’s

history over years of public hearings relating to the Tribe’s applications for trust land in

Southeastern Massachusetts, as well as through research to assist counsel in briefing issues for

Interior on remand.

        17.     Undersigned counsel has extensive experience in Indian law generally and specifically

with respect to challenges to land-into-trust decisions. This experience includes serving as counsel

of record for Madison County and Oneida County (New York) in connection with litigation




                                                    5
         Case 1:18-cv-02242-RMC Document 10-2 Filed 02/14/19 Page 6 of 6



challenging Interior’s decision to take into trust more than 13,000 acres in central New York for the

benefit of the Oneida Indian Nation of New York.

        18.     Based on the foregoing, the Littlefield Plaintiffs respectfully request that their motion

to intervene be granted to enable them to protect their interests in this litigation.

        I declare under penalty of perjury that the foregoing is true and correct.

        Executed this 14th day of February, 2019.



                                                   /s/ David H. Tennant
                                                   DAVID H. TENNANT
                                                   Law Office of David Tennant PLLC
                                                   3349 Monroe Avenue, Suite 345
                                                   Rochester, NY 14618
                                                   Tel.: 585.708.9338
                                                   david.tennant@appellatezealot.com




                                                    6
